Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2 TO

RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT, dated as of December 16,
2011 (this “Amendment”), is entered into among INGRAM FUNDING INC., a Delaware
corporation, as seller (the “Seller”), INGRAM MICRO INC., a Delaware
corporation, as servicer (in such capacity, the “Servicer”), THE PURCHASERS
LISTED ON THE SIGNATURE PAGES HERETO (the “Purchasers”), THE PURCHASER AGENTS
LISTED ON THE SIGNATURE PAGES HERETO (the “Purchaser Agents”) and BNP PARIBAS, a
bank organized under the laws of France, acting through its New York Branch, as
program administrator (in such capacity, the “Administrative Agent”) for each
Purchaser Group.

BACKGROUND

The parties to this Amendment are also parties to a Receivables Purchase
Agreement, dated as of April 26, 2010 (as amended by that certain Amendment
No. 1 to Receivables Purchase Agreement dated as of June 24, 2010 and that
certain Omnibus Amendment No. 1, dated as of April 28, 2011, and as further
amended, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”).

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. Capitalized terms are used in this Amendment as
defined in Exhibit I of the Receivables Purchase Agreement.

ARTICLE II

AMENDMENTS TO RECEIVABLES PURCHASE AGREEMENT

The parties to the Receivables Purchase Agreement agree that the Receivables
Purchase Agreement is hereby amended as follows:

SECTION 2.1. Amendment to Section 1.1 of the Receivables Purchase Agreement.
Section 1.1 of the Receivables Purchase Agreement is hereby amended by adding a
new clause (c) in the appropriate alphabetical sequence to read in its entirety
as follows:

(c)    (i)    Notwithstanding anything to the contrary herein, during the
Non-Pro Rata Period:

(A) The Liberty Street Purchasers shall make all Purchases required to be made
hereunder so long as after giving effect to any such Purchase, the Capital of
the Liberty Street Purchasers would not exceed the Maximum Purchase Amount of
the Liberty Street Alternate Purchaser. If, in accordance with the previous
sentence, the Liberty Street Purchasers are unable to make a Purchase required
to



--------------------------------------------------------------------------------

be made hereunder, the Starbird Purchasers shall make such Purchase unless
(x) the Capital of the Starbird Purchasers would exceed the Starbird Alternate
Purchaser’s Maximum Purchase Amount after giving effect to such Purchase,
(y) the Aggregate Capital would (after giving effect to all Purchases and
Reinvestments on such date) exceed the Program Limit or (z) the Receivables
Interest would exceed 100%. On the first day immediately following the end of
the Non-Pro Rata Period, all Purchases required to be made hereunder shall be
made in accordance with Section 1.1(a) and the provisions in this
Section 1.1(c)(i) shall no longer apply. For the avoidance of doubt, nothing in
this Section 1.1(c) shall be deemed to be or construed as a commitment by any
Conduit Purchaser to purchase or reinvest in the Pool Assets or the Receivables
Interest.

(B) (x) If any Termination Event set forth in Exhibit V exists, so long as the
Capital of the Starbird Alternate Purchaser and Starbird Conduit Purchaser is
equal to zero at such time, the Administrative Agent (1) may (and at the
direction of the Liberty Street Purchaser Agent shall), by notice to the Seller,
declare the Termination Date to have occurred and (2) shall only exercise the
rights and remedies provided for in Section 2.2 at the direction of the Liberty
Street Purchaser Agent; and (y) the Administrative Agent shall apply all
payments of Aggregate Capital and/or Aggregate Yield from the proceeds of
dispositions of Pool Receivables, in accordance with Section 2.2, ratably
according to each Purchaser’s Capital.

(ii)    (A) On the first day immediately following the end of the Non-Pro Rata
Period, (i) the Seller shall be deemed to have delivered a Purchase Notice that
(A) requests that the Starbird Conduit Purchaser or the Starbird Alternate
Purchaser make a Purchase (the “Reallocation Purchase”) on the immediately
following Business Day (the “Reallocation Date”) in an amount equal to the
Reallocation Purchase Price and (b) designates that the Reallocation Purchase
shall be funded by the applicable Starbird Purchaser into the account of Liberty
Street Funding LLC set forth on Schedule VI.

(B) Subject to the prior satisfaction of all conditions precedent to Purchases
set forth in this Agreement, not later than 3:00 p.m. New York City time on the
Reallocation Date, the applicable Starbird Purchaser shall fund the Reallocation
Purchase by advancing an amount equal to the Reallocation Purchase Price by wire
transfer in immediately available funds to the account of Liberty Street Funding
LLC set forth on Schedule VI. Upon the transfer of the Reallocation Purchase
Price to the account of Liberty Street Funding LLC set forth on Schedule VI, the
Capital of the Liberty Street Purchaser Group shall be reduced by an amount
equal to the Reallocation Purchase Price.

SECTION 2.2. Amendment to Exhibit V to the Receivables Purchase Agreement.
Clause (k) of Exhibit V to the Receivables Purchase Agreement is hereby amended
and restated in its entirety as follows:

(k)    (i)    A final judgment or order for the payment of money (other than the
Brazilian/ISS Judgment) (to the extent not bonded or covered by insurance to the
reasonable

 

2



--------------------------------------------------------------------------------

satisfaction of the Administrative Agent) in an aggregate amount greater than
the lesser of (A) 7.25% of the “Consolidated Tangible Net Worth” (as defined in
the Credit Agreement as attached hereto as Annex K and as the same may be
amended from time to time with the consent of the Administrative Agent and the
Majority Purchasers) of Ingram at the end of the most recently ended fiscal
quarter and (B) $100,000,000, shall be rendered against Ingram and/or any of its
Subsidiaries as a group or (ii) the Brazilian/ISS Judgment shall be rendered in
an amount in excess of the Maximum Brazilian/ISS Judgment Amount, and, in each
case, either (x) the same shall remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed
(including by reason of pending appeal or otherwise) or (y) any action shall be
legally taken by a judgment creditor to levy upon assets or properties of Ingram
and/or any of its Subsidiaries as a group to enforce any such judgment and no
stay of enforcement (including by reason of pending appeal or otherwise) shall
be in effect; or

SECTION 2.3. Amendments to Exhibit I to the Receivables Purchase Agreement.

(a)    The following defined terms are hereby added to Exhibit I of the
Receivables Purchase Agreement in the appropriate alphabetical sequence:

“Liberty Street Alternate Purchaser” means the Alternate Purchaser in the
Liberty Street Purchaser Group as set forth on the signature pages to this
Agreement or the applicable Assumption Agreement or Transfer Supplement.

“Liberty Street Conduit Purchaser” means the Conduit Purchaser for the Liberty
Street Purchaser Group as set forth on the signature pages to this Agreement or
the applicable Assumption Agreement or Transfer Supplement.

“Liberty Street Purchaser Agent” means the Purchaser Agent for the Liberty
Street Purchaser Group as set forth on the signature pages to this Agreement or
the applicable Assumption Agreement or Transfer Supplement.

“Liberty Street Purchaser Group” means the Liberty Street Conduit Purchaser, the
Liberty Street Alternate Purchaser and the Liberty Street Purchaser Agent.

“Liberty Street Purchasers” means the Liberty Street Conduit Purchaser and the
Liberty Street Alternate Purchaser.

“Maximum Brazilian/ISS Judgment Amount” means the lesser of (i) $200,000,000 or
(ii) 250,000,000 Brazilian real.

“Non-Pro Rata Period” means the period commencing on the date hereof and ending
on March 31, 2012 (or such earlier or later date as may be agreed by the Seller,
the Starbird Purchaser Agent and the Liberty Street Purchaser Agent); provided
that the Liberty Street Purchaser Agent may at any time during the Non-Pro Rata
Period, upon 5 days’ prior written notice to the Administrative Agent and the
Starbird Purchaser Agent, terminate the Non-Pro Rata Period (whether or not then
subject to any extension).

“Reallocation Date” has the meaning set forth in Section 1.1(c).

 

3



--------------------------------------------------------------------------------

“Reallocation Purchase” has the meaning set forth in Section 1.1(c).

“Reallocation Purchase Price” means, at any time, an amount equal to (i) the
aggregate Capital of the Liberty Street Purchasers minus (ii) 53% of the
Aggregate Capital.

“Starbird Alternate Purchaser” means the Alternate Purchaser in the Starbird
Purchaser Group as set forth on the signature pages to this Agreement or the
applicable Assumption Agreement or Transfer Supplement.

“Starbird Conduit Purchaser” means the Conduit Purchaser for the Starbird
Purchaser Group as set forth on the signature pages to this Agreement or the
applicable Assumption Agreement or Transfer Supplement.

“Starbird Purchaser Agent” means the Purchaser Agent for the Starbird Purchaser
Group as set forth on the signature pages to this Agreement or the applicable
Assumption Agreement or Transfer Supplement.

“Starbird Purchaser Group” means the Starbird Conduit Purchaser, the Starbird
Alternate Purchaser and the Starbird Purchaser Agent.

“Starbird Purchasers” means the Starbird Conduit Purchaser and the Starbird
Alternate Purchaser.

(b)     The defined term “Credit Agreement” is hereby amended by amending and
restating it in its entirety as follows:

“Credit Agreement” means the Credit Agreement, dated as of September 28, 2011
among Ingram, Ingram Micro Coordination Center BVBA, certain financial
institutions, Bank of America, N.A., BNP Paribas, The Royal Bank of Scotland plc
and Union Bank, N.A., as the co-syndication agents for the lenders, and The Bank
of Nova Scotia, as the administrative agent for the lenders.

SECTION 2.4. Annex K to the Receivables Purchase Agreement shall be deleted in
its entirety and replaced with Annex K hereto.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1. This Amendment shall become effective on the date (the “Amendment
Effective Date”) when the Administrative Agent shall have received counterparts
of this Amendment duly executed by the other parties hereto.

ARTICLE IV

REBALANCING OF CAPITAL

SECTION 4.1. Rebalancing of Capital. The parties hereto hereby agree as follows:

 

4



--------------------------------------------------------------------------------

(a)    The Seller hereby (a) requests that Liberty Street Funding LLC, in its
capacity as the Liberty Street Conduit Purchaser (“Liberty Street”), make a
Purchase (the “Amendment Purchase”) in the amount of $119,850,000 (the
“Amendment Purchase Amount”) on the Amendment Effective Date and (b) designates
that the Amendment Purchase shall be funded by Liberty Street into the account
of Starbird Funding Corporation set forth on Schedule VI to the Receivables
Purchase Agreement. This clause (a) constitutes a Purchase Notice pursuant to
Section 1.2(a) of the Receivables Purchase Agreement.

(b)    Subject to the prior satisfaction of all conditions precedent to
Purchases set forth in the Receivables Purchase Agreement, not later than 3:00
p.m. New York City time on the Amendment Effective Date, Liberty Street shall
fund the Amendment Purchase by advancing an amount equal to the Amendment
Purchase Price by wire transfer in immediately available funds to the account
designated by the Seller in clause (a) above.

(c)    After giving effect to the Amendment Purchase pursuant to this Article
IV, (i) the Capital of the Starbird Purchaser Group will be zero ($0) and
(ii) the Capital of the Liberty Street Purchaser Group will be $255,000,000.

ARTICLE V

RATIFICATION

SECTION 5.1. This Amendment constitutes an amendment to the Receivables Purchase
Agreement. After the execution and delivery of this Amendment, all references to
the Receivables Purchase Agreement in any document shall be deemed to refer to
the Receivables Purchase Agreement as amended by this Amendment, unless the
context otherwise requires. Except as amended above, the Receivables Purchase
Agreement is hereby ratified in all respects. Except as set forth above, the
execution, delivery and effectiveness of this Amendment shall not operate as an
amendment or waiver of any right, power or remedy of the parties hereto under
the Receivables Purchase Agreement, nor constitute an amendment or waiver of any
provision of the Receivables Purchase Agreement. This Amendment shall not
constitute a course of dealing among the parties hereto at variance with the
Receivables Purchase Agreement such as to require further notice by any of the
Administrative Agent, the Purchaser Agents or the Purchasers to require strict
compliance with the terms of the Receivables Purchase Agreement in the future,
as amended by this Amendment, except as expressly set forth herein. Each of the
Seller and the Servicer hereby acknowledges and expressly agrees that each of
the Administrative Agent, the Purchaser Agents and the Purchasers reserves the
right to, and does in fact, require strict compliance with all terms and
provisions of the Receivables Purchase Agreement, as amended herein.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1. This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

INGRAM FUNDING INC.,

as Seller

By:  

/s/ Erik Smolders

  Name: Erik Smolders  

Title:   Treasurer

 

INGRAM MICRO INC.,

as Servicer

By:  

/s/ Gregory M. Spierkel

  Name: Gregory M. Spierkel  

Title:   Chief Executive Officer

 

By:  

/s/ William D. Humes

  Name: William D. Humes  

Title:   Senior Executive Vice President and

            Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

THE PURCHASER GROUPS:

BNP PARIBAS, as Purchaser Agent for the Starbird Purchaser Group

By:  

/s/ Philippe Mojon

  Name: Philippe Mojon  

Title:   Director

 

By:  

/s/ Doo-Sik Nam

  Name: Doo-Sik Nam   Title:   Vice President

 

BNP PARIBAS,

as related Alternate Purchaser

By:  

/s/ Philippe Mojon

  Name: Philippe Mojon  

Title:   Director

 

By:  

/s/ Doo-Sik Nam

  Name: Doo-Sik Nam   Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

STARBIRD FUNDING CORPORATION,

as Conduit Purchaser

By:  

/s/ David V. DeAngelis

  Name: David V. DeAngelis  

Title:   Vice President

 

S-3



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Purchaser Agent for the Liberty Street Purchaser
Group By:  

/s/ Diane Emanuel

  Name: Diane Emanuel  

Title:   Managing Director

 

THE BANK OF NOVA SCOTIA, as related Alternate Purchaser By:  

/s/ Diane Emanuel

  Name: Diane Emanuel  

Title:   Managing Director

 

S-4



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC,

as Conduit Purchaser

By:  

/s/ Jill A. Russo

  Name: Jill A. Russo  

Title:   Vice President

 

S-5



--------------------------------------------------------------------------------

BNP PARIBAS,

as Administrative Agent

By:  

/s/ Philippe Mojon

  Name: Philippe Mojon  

Title:   Director

 

By:  

/s/ Doo-Sik Nam

  Name: Doo-Sik Nam   Title:   Vice President

 

S-6